—In an action pursuant to RPAPL *667article 15, the defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Westchester County (Gurahian, J.), entered July 21, 1994, as dismissed their counterclaim to obtain title to real property by adverse possession.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The proof that the defendants planted and cultivated a few trees on the plaintiff’s property near the boundary line between their property and the plaintiff’s property is insufficient to establish adverse possession by usually cultivating or improving the property in dispute (see, RPAPL 522 [1]; Van Valkenburgh v Lutz, 304 NY 95; City of Tonawanda v Ellicott Cr. Homeowners Assn., 86 AD2d 118). Mangano, P. J., Miller, Copertino, Santucci and Hart, JJ., concur.